DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to a Response After Final Action filed on 12/15/2020.
Claims 1-3, 5-7, 10-13, 15-16, 20, and 25 have been amended.
Claim 24 has been cancelled. Claims 9, 17, 19, and 22-23 were cancelled previously.
Claim 26 is a new claim that has been added.
Claims 1-8, 10-16, 18, 20-21, and 25-26 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 	Regarding claims 1, 5, 11, and 15, Applicant argues that the claims satisfy the written description requirement. Applicant maintains that the language of paragraphs [0171] and [0180] of Applicant’s published application (US 2019/00212074) in combination with other portions of Applicant’s specifications provides clear support for features including transmission of aggregation level indication information from a base station to a terminal. Regarding Figure 9 and its corresponding description, Applicant asserts that paragraph [0171] of Applicant’s published specification states that “the method for processing the Regarding claims 1, 5, 11, and 15, Applicant argues that Kim and Kim ‘470 do not teach or suggest the claims as amended. Applicant also appears to assert that the Examiner did not previously address Applicant’s lengthy discussion with supporting case law establishing that the broadest reasonable interpretation must be consistent with Applicant’s Specification.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner also disagrees with Applicant’s opinion that the Examiner did not previously address Applicant’s arguments. Applicant’s arguments were previously discussed at length in the Final Rejection mailed on 10/20/2020 and Applicant is also invited to reference the detailed response in the Final Rejection regarding what Applicant’s specification may be reasonably interpreted as supporting, what a broadest reasonable interpretation of Applicant’s claims in light of Applicant’s specification is, and how the prior art was applied in light of such a broadest reasonable interpretation. A portion of this previous discussion was also reproduced in detail above with regard to 35 U.S.C. 112(a) wherein the Examiner discussed every paragraph that Applicant appears to rely upon with regard to what such portions of Applicant’s specification may be reasonably interpreted as supporting. In light of the support provided by Applicant’s specification, Kim and Kim ‘470 still appear to teach the claimed limitations as they may be reasonably interpreted in light of Applicant’s specification in line with the previous detailed descriptions of how the teachings of Kim and Kim ‘470 have been applied in the previous rejections of record. For instance, Kim teaches (see for instance Fig. 11) that the base station may configure and transmit PDCCHs, each of which may have their own configured aggregation level (Kim; Figs. 11-12 and 17; [0073]-[0078], [0180]). The base station may thus be reasonably interpreted as acquiring aggregation level configuration information in order to transmit such PDCCHs having configured aggregation levels. Kim further teaches a PDCCH carrying UE-specific control information is allocated to the UE-specific search spaces within the dedicated search space (i.e., a first PDCCH carrying dedicated control information of a terminal) (Kim; Figs. 11-13 and 17; [0073]-[0078], [0086], [0180]). The starting location of the UE-specific search space may be different for each UE, each subframe, and a CCE aggregation level (Kim; Figs. 11-13 and 17; [0073]-[0078], [0086], [0180]). Aggregation level configuration information may thus be reasonably interpreted as indicating first aggregation levels of a first PDCCH carrying dedicated control information of a terminal. Kim further teaches that a PDCCH carrying common control information is allocated to the common search space (i.e., a second PDCCH carrying control information of a group) (Kim; Figs. 11-13 and 17; [0073]-[0078], [0084], [0180]). Aggregation level configuration information may be reasonably interpreted as indicating the aggregation level of this PDCCH (i.e., a second aggregation level of a second PDCCH carrying control information of a group). A plurality of UEs may exist, wherein each UE knows about the location and range of the common search space of the CCE set (Kim; Figs. 11-13; Table 3; [0083]-[0086]). Such a plurality of UEs having the same common search space may be broadly reasonably interpreted as a group of UEs comprising the terminal and at least one other terminal that are grouped into the group to be scheduled. Such teachings regarding the acquisition and use of aggregation level indication information as are present in Kim and Kim ‘470 thus appear to similarly teach the claims as amended in light of what Applicant’s specification may be reasonably interpreted as supporting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474